DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the recitation “spectral responses an odd length, non-maximally decimated filter bank by alternating sign heterodyne of the input signal” has no clear meaning, because it is not clear as to how a spectral is defined as “response” a filter bank.  
In addition, it is not clear as to how “filter bank” at line 7 operates with respect to remaining  elements of the claim. 
In addition, the recitation “an odd length, non-maximally decimated filter bank” has no clear meaning, because it is not clear as to how a filter bank is called “an odd length, non-maximally decimated filter bank”.
In addition, the recitation “alternating sign heterodyne of the input signal” has no clear meaning, because it is not clear as to what is called “sign heterodyne” of the input signal.
As to claims 2, 7, the recitation “the channelizer applies an equivalency theorem to the non-maximally decimated filter bank formed by an odd length polyphaser filter” has no clear meaning, because it is not clear as to what is called “an equivalent theorem”.  In addition, the recitation “an odd length polyphase filter” has no clear meaning, because it is not clear as to how a polyphase filter is “an odd length” filter.  In addition, it is not clear as to how the “polyphase filter” operates with respect to remaining elements of the claim.
As to claim 6, the recitation “alternates a sign heterodyne of a filter coefficient weight” has no clear meaning, because it is not clear as to what is called “a sign heterodyne” of a filter coefficient weight.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6, 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris (US 8,761,280).
As to claim 6, Harris discloses an analysis channelizer 1500 (see at least figure 15), comprising: an M-path filter 1520 receiving an input signal; a circular buffer 1530 in communication with the M-path filter 1520; and an M-point inverse fast Fourier transform (IFFT) circuit 1540 in communication with the circular buffer 1530, wherein the channelizer alternates a sign heterodyne of a filter coefficient weight (see column 5 lines 33-39; column 8 lines 46-49; column 9 lines 9-11, 21-25.  In addition, see also column 7 lines 40-44, and column 8 lines 14-16 which disclose converting input signal to baseband signal; therefore, Harris does disclose “heterodyne of the input signal”).
As to claim 8, Harris is silent about requiring on-line signal processing to obtain odd-indexed filter centers.  Accordingly, Harris would inherently disclose the claimed limitations “the M-path filter does not require on-line signal processing to obtain odd-indexed filter centers”.
As to claim 9, Harris discloses the channelizer is implemented using one or more of an application-specific integrated circuit (ASIC), a digital signal processor (DSP), a field-programmable gate array (ASIC), a microprocessor (see column 7 lines 10-13), or software executed by a general-purpose processor.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10 are rejected under 35 U.S.C. 103 as being obvious over Harris (US 8,761,280) in view of Harris (US 2017/0012598; hereinafter simply referred to as Harris’598).
As to claim 1, Harris discloses an analysis channelizer 1500 (see at least figure 15), comprising: an M-path filter 1520 receiving an input signal; a circular buffer 1530 in communication with the M-path filter 1520; and an M-point inverse fast Fourier transform (IFFT) circuit 1540 in communication with the circular buffer 1530, wherein the channelizer 1500 aligns spectra of the input signal with spectral responses an odd length, filter bank by alternating sign heterodyne of the input signal (see column 5 lines 33-39.  In addition, see also column 7 lines 40-44, and column 8 lines 14-16 which disclose converting input signal to baseband signal; therefore, Harris does disclose “heterodyne of the input signal”).
Harris fails to disclose the filter bank is a non-maximally decimated filter bank.  Harris’598 discloses a non-maximally decimated filter bank (see paragraph [0059]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Harris’598 to Harris, in order to be suitable for wideband, as well as extremely wide bandwidth, digital signals (as suggested by Harris’598 at paragraph [0059]).
	As to claim 2, the combination of Harris and Harris’598 discloses the channelizer applies an equivalency theorem to the non-maximally decimated filter bank formed by an odd length polyphaser filter (see Harris’598, paragraphs [0049], [0061]). 
	As to claim 3, Harris is silent about requiring on-line signal processing to obtain odd-indexed filter centers.  Accordingly, Harris would inherently disclose the claimed limitations “the M-path filter does not require on-line signal processing to obtain odd-indexed filter centers”.
	As to claim 4, the combination of Harris and Harris’598 discloses the channelizer is implemented using one or more of an application-specific integrated circuit (ASIC) (see Harris’598, paragraph [0045]), a digital signal processor (DSP) (see Harris’598, paragraph [0077]), a field-programmable gate array (ASIC), a microprocessor (see Harris, column 7 lines 10-13), or software executed by a general-purpose processor (see Harris’598, paragraph [0061]).
	As to claims 5, 10, Harris fails to disclose the channelizer is implemented in a radiofrequency transceiver including one or more of a cellular transceiver, a satellite transceiver, a wireless networking transceiver, or a short-range transceiver. Harris’598 discloses the channelizer is implemented in a radiofrequency transceiver including one or more of a cellular transceiver, a satellite transceiver, a wireless networking transceiver, or a short-range transceiver (see paragraph [0024]). Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Harris’598 to Harris, in order to provide more services to the users.
	As to claim 7, it is rejected for similar reasons with respect to claim 2 as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harris (US 8,958,469), Harris (9,112,375) disclose analysis channelizers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/              Primary Examiner, Art Unit 2646